MOREMEN, Judge.
This is an original action in this court whereby petitioner Pete Davis seeks to obtain an order requiring the Judge of the Bell Circuit Court to furnish him with a copy of the record made in a proceeding filed under RCr 11.42, so that he may perfect an appeal from the judgment in that case. No response has been filed to this petition, therefore the allegations of the petition must be treated as being confessed. Wahl v. Simpson, Ky., 385 S.W.2d 171; and Moore v. Pound, Ky., 390 S.W.2d 159.
Under Davenport v. Winn, Ky., 385 S.W.2d 185, Davis is entitled to have a copy of the record transmitted to this court and a copy thereof sent to him at the Eddyville Penitentiary where he is now incarcerated. The petition is therefore granted and an order of mandamus shall issue requiring the Hon. W. R. Knuckles, Judge of the Bell Circuit Court, to cause copies of the record to be delivered in accordance with this opinion.
Granting mandamus.